Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election Response 
The Election filed 04/13/2022 in response to the Office Action of 01/13/2022 is acknowledged. Applicant elected with traverse Group I, claims 2, 4-9, 12 and 13, and the species of a) pembrolizumab, b) A573V JAK3 mutation, c) translocations, and 3) natural killer/T-cell lymphoma. Claims 10-11 and 18-19 have been amended and, indirectly or directly, depend on claim 2, and therefore belong to Group I. 
Applicants argue that a search and evaluation of all claims does not pose an undue burden on the Examiner. 
The arguments have been considered but are not persuasive because search burden does not constitute grounds for restriction when considering lack of unity for applications filed as a National Stage entry under 35 U.S.C. 371. As stated in the restriction, the inventions listed as Groups I and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the technical feature linking Groups I and III appears to be detecting the presence or absence of JAK3 mutation or PD-L1 structural rearrangements in natural killer/T-cell lymphoma. However, said technical feature does not constitute a special technical feature in view of Sim et al (05/2017) (Novel JAK3-Activating Mutations in Extranodal NK/T- Cell Lymphoma, Nasal Type, The American Journal of Pathology, Volume 187, Pg 980-986, 05/2017). Sim et al teaches the detection of JAK3 mutations in extranodal natural killer/T-cell lymphoma. (pg 2, section: JAK3 and STAT3 Genetic Alterations; pg 3 JAK3 mutations). Therefore, the technical feature linking the inventions of Groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art. Accordingly, Groups I and III are not so linked by the same or corresponding special technical features to form a single general inventive concept and restriction for examination purposes as indicated is proper.
Thus, “special technical feature” does not define a contribution over the prior art. For these reasons, the restriction requirement is deemed to be proper and is therefore made FINAL.
Claims 2, 4-15, and 18-19 are pending. Claims 14 and 15 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 13 and 19 are withdrawn as being drawn to non-elected species. Claims 2, 4-12, and 18 are currently under prosecution.
Specification/Title 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Detecting JAK3 mutation or PD-L1 structural rearrangements and Administering a Checkpoint inhibitor for the treatment of Lymphoma”
Claim Rejections - 35 USC § 112
Claim 4 contains the trademark/trade name in parenthesis.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the generic drug names and, accordingly, the identification/description is indefinite.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Claim 8 contains “(mutations)” in parenthesis, and unsure if intended to be part of the claim. This claim is an omnibus type claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 5, 6, 10, and 11, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong et al (US20170115291A1, Filing Date: 05/28/2018).
Wong teaches a method of treating lymphoma in a subject, comprising obtaining a sample from the subject, detecting the presence or absence of a JAK3 activating mutation, and administering a compound that impedes the PD-1/PD-L1 axis, an anti-checkpoint inhibitor such as a PD-1 or PD-L1 inhibitor, if the mutation is present in the sample. Wong teaches that the JAK3 activating mutation is A573V. Wong further teaches the administration of one or more chemotherapies and that the cancer is extranodal natural killer/T-cell lymphoma. ([0004-0005; 0042; 0078-0080; 0387]; claims 1-4, 8, 9, 11, 12; 13, 15, 16-18; 51) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7-10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (2017) (Successful treatment with anti-programmed-death-1 antibody in a relapsed natural killer/T-cell lymphoma patient with multi-line resistance: a case report, BMC Cancer, Vol. 17, July 2017), in view of Kataoka et al (2016) (Aberrant PD-L1 expression through 3′-UTR disruption in multiple cancers, Nature, Vol 534, 2016). 
Lai teaches a method of treating natural killer/T-cell lymphoma comprising administering an anti-PD-1 antibody, pembrolizumab. However, Lai does not teach detecting the presence of a PD-L1 structural rearrangement in a patient sample and administering pembrolizumab when the rearrangement is present in the sample
	Kataoka teaches the structural rearrangements in PD-L1 genes seen amongst multiple cancers, including T-cell lymphoma. Kataoka teaches obtaining 49 samples from T-cell lymphoma and determining the type of mutations present in the sample. Kataoka teaches that the mutations are translocations, and disrupt the 3’ UTR of the PD-L1 gene. Kataoka teaches that these mutations, specifically the PD-L1 3’UTR allows for immune evasion; however, this is inhibited by PD-1 or PD-L1 blockade and that knowing this can serve as a genetic marker for cancers that actively evade anti-tumor immunity.  (Abstract, Main)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat natural killer/T-cell lymphoma in a patient comprising detecting the presence or absence of at least one PD-L1 structural rearrangement in a sample obtained from the patient and administering a compound that impedes the PD-1/PD-L1 axis when the rearrangement is present in the sample. One would have been motivated to because Kataoka teaches the method of obtaining a sample from a patient with T-cell lymphoma and determining the mutation of PD-L1 and Kataoka teaches that PD-L1 structural rearrangements are seen amongst multiple cancers and that mutations can serve as genetic markers. One of ordinary skill in the art would have a reasonable expectation of success because 1) Lai further teaches the treatment natural killer/T-cell lymphoma by administering pembrolizumab and 2) Kataoka teaches that these mutations that allow for immune evasion will be inhibited by administering a PD-1/PD-L1 inhibitor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642